Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 9, 1996, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
It is uncontested that claimant was employed as a substitute teacher for six days during a two-week period for which he applied for and received unemployment insurance benefits. The Unemployment Insurance Appeal Board ruled that claimant had made willful false statements to receive benefits and charged him with a recoverable overpayment and the loss of eight benefit days. Claimant challenges the Board’s decision, contending that the overpayment was the result of an innocent miscalculation on his part for which he should not be penalized. Our review of this matter, however, discloses that the Board’s decision is supported by substantial evidence and it is, accordingly, affirmed (see, Matter of Gross [Hudacs], 195 AD2d 742).
Cardona, P. J., Mikoll, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.